The Chancellor.
. The bill is filed for an account. The complainant, who is the defendant's mother, was his general guardian by appointment of the Orphans Court of Hudson county, and his special guardian appointed under proceedings taken in this court, for sale of his lands while he was yet a minor. The bill does not allege that any account was ever stated between the parties. The defendant pleads that at a date which appears-by the bill to be subsequent to the time when he attained his majority, the complainant and defendant made up and stated 'an account in writing, of all sums of money received by the' complainant as guardian of the defendant, and of all moneys paid out by her, and of her money transactions as such guardian; that the account was made out by, or under her direction, and that it was inspected and examined by him and was signed as correct by both of them, -and was retained by the .complainant, no counterpart or copy having been given to the defendant. The plea further avers, that the amount SO' stated and allowed, showed in writing a balance of $2777.05,. as due to the defendant from the complainant as his guardian,. *179and that the defendant has since then received part of that balance.
A stated account is, prima facie, a bar to a suit for account. Brown v. Van Dyke, 4 Halst. Ch. 795; Gilb. For. Rom. 56. But the defendant in pleading it, must, by his plea, although neither fraud nor error be charged, aver that the stated account is just and true to the best of his knowledge and belief. Story’s Eq. PI., § 802; 3 Atk. 70; Madd. Ch. Pr. 101; Roche v. Morgell, 2 Sch. & Lef. 721.
This plea is defective in this respect, and therefore must be overruled. Leave will be given, however, to amend.